Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/14/2022.  Presently claims 30-32, 37-39, 42, 44-50 and 52-57 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 30, 37-39, 44-50 and 52-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that “Rothman discloses "For wet or soft intermediate particles, semi-autogenous grinding (SAG) or fully-autogenous grinding (AG) mills are more efficient. It is submitted that there exists no reason why person having ordinary skill in the art, having regard to this aspect of Rothman, would substitute the shorthead or cone crusher used in the second crushing stage 14 of Rothman, which receives the "coarser particles 13b" for crushing, for a SAG mill designed for wet or soft intermediate particles. (Emphasis added). See Rothman [0144]. Further still, it is submitted that reliance on Smith v. Hayashi on page 3 of the Action is in err. In order to rely on 
In response to this argument, this is incorrect, the reliance on Smith v. Hayashi on page 3 of the Action is not in err; because: 
The prior art of Rothman disclose in paragraph 0021 “For wet or soft intermediate particles, semi-autogenous grinding (SAG) or fully-autogenous grinding (AG) mills are more efficient”;
The prior art of Rothman disclose in paragraph 00144: the second crushing stage 14 may use a shorthead or cone crusher designed for intermediate sizes particles”;
Therefore, the equivalent of the teaching of “SAG mill” is recognized by the prior art of Rothman;
The equivalent of the teaching of “SAG mill” never based on applicant's disclosure;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute mill (14) of Rothman by any equivalent type of mill including a SAG mill, since it has held that ““the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980); However, there was evidence that Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Fiset (US20080184849A1) in view of the prior art Rothman (US20200078795A1) does not disclose the third screen.
In response to this argument, the prior art of Rothman teaches a plurality of different crushers and mills (stirred, ball, vertical, roll…etc.); and a plurality of classifiers (cyclone and screening) (fig.6);

Therefore, in view of the prior art of Rothman, with respect to adding classifier (cyclones or screening) after every crusher and mill, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Fiset to add a crusher or a mill as many times as needed; and to add a classifier (cyclone or screening) after the crusher or the mill as many times as needed in order to produce the desired product, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Further, the prior art of John (US3497142A) disclose:
John teaches a system for preparing ore for precious metal extraction (col.2 last 7 lines-col.3 line 4), comprising:

a secondary crusher (fig.3: (20)) for crushing large particles from a screen (fig.3: (12)), 
the crushed ore from the secondary crusher (fig.3: (20)) passed back (fig.3: (21)) to a screen (fig.3: (12)) for separating into a second group of large particles and a second group of small particles.
the crushing device or devices, primary and secondary mill or mills can be close circuited with the appropriate screen, classifiers, cyclones, and the like as may be desired (col.4 lines 42-48).	 
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30, 37-39, 44-50 and 52-55 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman (US20200078795A1) in view of John (US3497142A).
Regarding claim 30, Rothman disclose a system for preparing ore for precious metal extraction (paragraph 0144-0146 and fig.6: (7)) comprising: 
a primary crusher (fig.6: (10)) for crushing ore; 
a SAG mill (fig.6: (14)) for grinding the crushed ore 
(paragraph 0144: the second crushing stage 14 may use a shorthead or cone crusher designed for intermediate sizes particles; further Rothman disclose for wet or soft intermediate particles, semi-autogenous grinding (SAG) or fully-autogenous grinding (AG) mills are more efficient (paragraph 0021).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute mill (14) of Rothman by any equivalent type of mill including a SAG mill, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980); However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


a screen (fig.6: (18)) for screening ground ore into a first group of large particles and a first group of small particles;  

a ball mill (fig.6: (26)) for milling the third group of particles from the cyclone, the milled particles fed into the cyclone for separating into a fourth group of large particles and a fourth group of small particles, 
wherein the third and the fourth group of small particles from the cyclone are sent for further metal extraction processing (fig.1: (22)).

Rothman does not disclose a secondary crusher for crushing large particles from the screen, the crushed ore from the secondary crusher passed back to the screen for separating into a second group of large particles and a second group of small particles.
John teaches a system for preparing ore for precious metal extraction (col.2 last 7 lines-col.3 line 31), comprising:
	a first crusher (fig.3: the material of the element (10) inherent pass a first crusher because it is not one piece);
a secondary crusher (fig.3: (20)) for crushing large particles from a screen (fig.3: (12)), 
the crushed ore from the secondary crusher (fig.3: (20)) passed back (fig.3: (21)) to a screen (fig.3: (12)) for separating into a second group of large particles and a second group of small particles.


Both of the prior arts of Rothman and John are related to a system for preparing ore for precious metal extraction;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman to have a secondary crusher for crushing large particles from the screen, the crushed ore from the secondary crusher passed back to the screen for separating into a second group of large particles and a second group of small particles as taught by John, since it has been held that combining prior art elements according to known methods to yield                                   predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 37, Rothman disclose wherein the primary crusher (fig.6: (10)) is selected from the group of a gyratory crusher, a tooth roll sizer, and a jaw crusher (paragraph 144).

Regarding claim 38, John teaches the secondary crusher is a pebble crusher (col.2 last 7 lines).

Regarding claim 39, Rothman disclose wherein the screen is selected from the group of circle-throw vibrating, high frequency vibrating equipment, gyratory, and trommel screens (paragraph 0176).

Regarding claims 44-50 and 52-54, Rothman in view of John does not disclose the limitations of claims 44-50 and 52-54;
Rothman is concerned about the size of the particles (paragraphs 0020-0022);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Rothman to have: wherein the primary crusher crushes ore to a size range of about 1000 mm to about 200 mm; wherein the first group of large particles has a size range of about 100 mm to about 50 mm and the first group of small particles has a size range of less than about 10 mm; wherein the second group of large particles has a size range of about 50 mm to about 30 mm and the second group of small particles has a size range of less than about 10 mm; wherein the second group of large particles has a size range of about 50 mm to about 30 mm and the second group of fines particles has a size range of about 15 mm to about 6 mm; wherein the third group of large particles has a size range of about 30 mm to about 20 mm and the third group of small particles has a size range of less than about 10 mm; wherein the fourth group of large particles has a size range of about 20 mm to about 10 mm and the fourth group of small particles has a size range of less than about 10 mm; wherein the first group of large particles has a size range of about 100 mm to about 50 mm and the first group of fines particles has a size range of about 15 mm to about 6 mm; wherein the second group of large particles has a size range of about 50 mm to about 30 mm and the 

Regarding claim 55, Rothman in view of John does not disclose wherein a specific energy consumption is produced in a range of about 18 kWh/t to about 22 kWh/t and an installed energy in a range of about 43 MW to about 48 MW. 
Rothman is concerned about the energy requirement, reduction, and saving (paragraphs 00436, 0150-0151 and 0155);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Rothman to have wherein a specific energy consumption is produced in a range of about 18 kWh/t to about 22 kWh/t and an installed energy in a range of about 43 MW to about 48 MW, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 31-32, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fiset (US20080184849A1) in view of Rothman (US20200078795A1).
Regarding claim 31, Fiset disclose a system for preparing ore for precious metal extraction (abstract) comprising: 
a primary crusher (fig.1: (102)) for crushing ore (paragraphs 0051-0053); 
a first screen (fig.1: (104)) for screening the crushed ore into a first group of large ore particles and a first group of fines particles;
 a secondary crusher (fig.1: (106)) for crushing the first group of large ore particles from the first screen; 
a second screen (fig.1: (108)) for screening the crushed first group of large ore particles into a second group of large ore particles and a second group of fines particles; 
a ball mill (fig.1: (114)) for milling the particles from the second screen.

Fiset does not disclose a rolls crusher for crushing the second group of large ore particles; a third screen for screening the rolls crushed second group of large ore particles, the first group of fines particles and the second group of fines particles; a cyclone for separating the screened particles from the third screen into a third group of large particles and small particles; wherein the milled third group of large particles are sent back to the cyclone for further separating and wherein the small particles from the cyclone are sent on for further metal extraction processing; the ball mill for milling the third group of large particles from the cyclone.

Rothman teaches a system for preparing ore for precious metal extraction (paragraphs 0144-146 and fig.6: (7)) comprising: 
a rolls crusher (fig.6: (16)) for crushing a large ore particles; 
a screen (fig.1: (18)) for screening the rolls crushed of large ore particles; 
a cyclone (fig.6: (20)) for separating the screened particles from the screen into a group of large particles and small particles; 
a ball mill (fig.7: (26)) for milling the group of large particles from the cyclone, 
wherein the milled group of large particles are sent to a cyclone (fig.6: (28)) for further separating and wherein the small particles from the cyclone (fig.6: (28)) are sent on for further metal extraction processing (fig.6: (40)).

Rothman teaches a plurality of different crushers and mills (stirred, ball, vertical, roll…etc.); and a plurality of classifiers (cyclone and screening) (fig.6);
The prior arts of Fiset and Rothman are related to a system for preparing ore for precious metal extraction
Therefore, in view of the prior art of Rothman, with respect to adding classifier (cyclones or screening) after every crusher and mill, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Fiset to add a crusher or a mill as many times as needed; and to add a classifier (cyclone or screening) after the crusher or the mill as many times as needed; thereby having a rolls crusher for crushing the second group of large ore particles; a third screen for screening the rolls crushed second group of large ore particles, the first group of fines particles and the second 

Regarding claim 42, Rothman teaches wherein the ball mill is an open circuit ball mill (paragraph 0046).

Regarding claim 32, Fiset disclose a system for preparing ore for precious metal extraction (abstract) comprising: 
a primary crusher (fig.1: (102)) for crushing ore (paragraphs 0051-0053); 
a first screen (fig.1: (104)) for screening the crushed ore into a first group of large ore particles and a first group of fines particles;
 a secondary crusher (fig.1: (106)) for crushing the first group of large ore particles from the first screen; 
a second screen (fig.1: (108)) for screening the crushed first group of large ore particles into a second group of large ore particles and a second group of fines particles; 

a first cyclone (fig.1: (117)) for separating the second group of small particles from the screen into a second group of large particles and a second group of small particles.
the second group of large particles returned (fig.1: (116)) to the ball mill for milling and then returned (fig.1: (115)) to the first cyclone for further separating;
wherein the second group of small particles from the cyclone are sent on for further metal extraction processing (figs.1 and 2: (A)).
Fiset does not disclose a rolls crusher (fig.6: (16)) for crushing the group of middle ore particles and the second group of large ore particles;
a third screen for screening the rolls crushed particles, the first group of fines particles and the second group of fines particles;
the ball mill for milling the screened particles from the third screen;
the first cyclone for separating the screened particles from the third screen into a third group of large particles and a first group of small particles, the third group of large particles returned to the ball mill for milling and then returned to the first cyclone for further separating;
a second cyclone for separating the first group of small particles from the first cyclone into a fourth group of large particles and a second group of small particles; and
a stirred mill for milling the fourth group of large particles from the second cyclone and returning the milled fourth group of large particles to the second cyclone for further separating.

Rothman teaches a system for preparing ore for precious metal extraction (paragraphs 0144-146 and fig.6: (7)) comprising: 
a rolls crusher (fig.6: (16)) for crushing a large ore particles; 
a screen (fig.1: (18)) for screening the rolls crushed of large ore particles; 
a cyclone (fig.6: (20)) for separating the screened particles from the screen into a group of large particles and small particles; 
a ball mill (fig.7: (26)) for milling the group of large particles from the cyclone, 
wherein the milled group of large particles are sent to a cyclone (fig.6: (28)) for further separating and wherein the small particles from the cyclone (fig.6: (28)) are sent on for further metal extraction processing (fig.6: (40));
wherein the third and the fourth group of small particles from the cyclone are sent for further metal extraction processing (fig.1: (22)).

Both of the prior arts of Fiset and Rothman are related to a system for preparing ore for precious metal extraction;
Further, Rothman teaches a plurality of different crushers and mills (stirred, ball, vertical, roll…etc.); and a plurality of classifiers (cyclone and screening) (fig.6);
Therefore, in view of the prior art of Rothman, with respect to adding classifier (cyclones or screening) after every crusher and mill, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Fiset to add a crusher or a mill as many times as needed; and to add a classifier (cyclone or screening) after the crusher or the mill as many times as needed; thereby having a rolls crusher for crushing .  




Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Fiset (US20080184849A1) in view of Rothman (US20200078795A1) as applied to claim 31 above with respect to claim 56; applied to claim 32 above with respect to claim 56 , and further in view of John (US3497142A).

Regarding claim 56, Fiset in view of Rothman does not disclose the limitations of claim 56;
Rothman is concerned about the energy requirement, reduction, and saving (paragraphs 00436, 0150-0151 and 0155);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Rothman to have wherein a specific energy consumption is produced in a range of about 16.5 kWh/t to about 19 kWh/t, an installed energy in a range of about 38 MW to about 43 MW, and a specific energy reduction of about −12% to about −18%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

John teaches a system for preparing ore for precious metal extraction (col.2 last 7 lines-col.3 line 4), comprising:
	a first crusher (fig.3: the material of the element (10) intranet pass a first crusher because it is not one piece);
a secondary crusher (fig.3: (20)) for crushing large particles from a screen (fig.3: (12)), 
the crushed ore from the secondary crusher (fig.3: (20)) passed back (fig.3: (21)) to a screen (fig.3: (12)) for separating into a second group of large particles and a second group of small particles.

The prior arts of Fiset, Rothman, and John are related to a system for preparing ore for precious metal extraction;

Therefore, in view of the prior art of Rothman and John, with respect to adding another system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Fiset to add a crusher or a mill as many times as needed; and to add a classifier (cyclone or screening) after the crusher or the mill as many times as needed; thereby having another primary crusher for crushing ore; a SAG mill for grinding the crushed ore; another screen for screening ground ore into a first group of large particles and a first group of small particles; another secondary crusher for crushing large particles from the another screen, the crushed ore from the another secondary crusher passed on to the another screen for separating into a second group of large particles and a second group of small particles; another cyclone for separating the second group of small particles from the another screen into a third group of large particles and a third group of small particles; and another ball mill for milling the third group of particles from the another cyclone, the milled particles fed into the another cyclone for separating into a fourth group of large particles and a fourth group of small particles, wherein the third and the fourth group of small particles from the another cyclone are sent for further metal extraction processing; in order to produce the desired product, since it has been held that combining prior art elements according to known [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 57, Fiset in view of Rothman does not disclose the limitations of claim 57;

Rothman is concerned about the energy requirement, reduction, and saving (paragraphs 00436, 0150-0151 and 0155);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Rothman to have wherein a specific energy consumption is produced in a range of about 13.1 kWh/t to about 14.5 kWh/t, an installed energy in a range of about 32 MW to about 36 MW, and a specific energy reduction of about −28% to about −33%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

John teaches a system for preparing ore for precious metal extraction (col.2 last 7 lines-col.3 line 4), comprising:
	a first crusher (fig.3: the material of the element (10) intranet pass a first crusher because it is not one piece);
a secondary crusher (fig.3: (20)) for crushing large particles from a screen (fig.3: (12)), 

the crushing device or devices, primary and secondary mill or mills can be close circuited with the appropriate screen, classifiers, cyclones, and the like as may be desired (col.4 lines 42-48).
The prior arts of Fiset, Rothman, and John are related to a system for preparing ore for precious metal extraction;
Therefore, in view of the prior art of Rothman and John, with respect to adding another system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Fiset to add a crusher or a mill as many times as needed; and to add a classifier (cyclone or screening) after the crusher or the mill as many times as needed; thereby having another primary crusher for crushing ore; a SAG mill for grinding the crushed ore; another screen for screening ground ore into a first group of large particles and a first group of small particles; another secondary crusher for crushing large particles from the another screen, the crushed ore from the another secondary crusher passed on to the another screen for separating into a second group of large particles and a second group of small particles; another cyclone for separating the second group of small particles from the another screen into a third group of large particles and a third group of small particles; and another ball mill for milling the third group of particles from the another cyclone, the milled particles fed into the another cyclone for separating into a fourth group of large particles and a fourth group of small particles, wherein the third and the fourth group of small particles from the another [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753